Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed 4/30/2021.
Claims 1-6 and 8-10 are pending and have been examined.
Claims 1-6 and 8-10 are rejected.

Response to Arguments
Applicant's arguments filed 3/31/21 have been fully considered but they are not persuasive. Applicant argues that the newly amended claim limitation “the first to third identifiers being included in a historical processing procedure” is not taught. 
Examiner respectfully submits that the argued limitation is taught.
Kim teaches generation of pattern information (Kim [0069]). In analyzing pattern information, various information is received (Kim [0074]). The various information identifiers include service quality, server type, accuracy, number of users, basic data, etc. (Kim [0062-0063; 0073]). Applicant’s claimed first, second, and third identifiers can be illustrated by the various information identifiers. Item information as claimed is also illustrated by the pattern information. Kim teaches that each of the various information identifiers are analyzed in association to generate pattern information analogous to the claimed historical processing procedure. In other words, the identifiers used in Kim is part of the historical processing procedure as claimed from which pattern information, or historical information, is generated.
Therefore, Examiner respectfully submits that every element of the argued limitation is taught by the reference Kim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 and 8-10 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Kim et al. (US 20150120940; “Kim” hereinafter).
As per [Claim 1], Kim discloses
A communication information generating apparatus comprising: 
a memory storing instructions; and processor connected to the memory configured to execute the instructions to:
refer, in response to a certain processing procedure for extracting information satisfying a first condition with respect to a first identifier included and a second condition with respect to a second identifier (Kim [Discloses various conditions including 0057 and 0072 temporal, 0056 thresholds, and 0053 standardization.]), to item information and specify a third identifier associated with the first identifier and the second identifier (Kim [0057: Describing refers to basic data related to each other by resource and data type.]), each of the first and third identifiers identifying an item included in communication history information, the first to third identifiers being included in a historical processing procedure (Kim [0062-0064: Describing various item identifiers as basic data. . . and generate pattern information using the historical processing procedure information as monitored events. 0073: Describing additional identifiers.]), the item information associating the first identifier, the second identifier, and the third identifier with each other (Kim [0071, 0074: Describing analyzing pattern information which includes claimed associating step.]);
generate a command for extracting data satisfying the first condition with respect to the first identifier and the second condition with respect to the second identifier, transmit the generated command to an information processing apparatus that manages values of a plurality of items measured with respect to the communication, and receive data extracted in response to the command by the information processing apparatus (Kim [0071: Describes first pattern information generation. See also 0074 second pattern and 0082 third pattern.]; [0085: Describes trend pattern information generation using conditions such as trend type condition.]); and
calculate values with respect to the first identifier, the second identifier, and the third identifier based on the received data (Kim [0091: Describes an example of calculation of values using the various identifiers.]; [0102-0103: Describing calculating values for modification of the system.]).

As per [Claim 2], rejection for claim 1 is incorporated and further Kim discloses
The communication information generating apparatus according to claim 1, further comprising:
a storage configured to store the item information, wherein the processor is configured to execute the instructions to generate, when the certain processing procedure and a fourth identifier are received, the item information where the first identifier, the second identifier included in the certain processing procedure and the received fourth identifier are associated with each other, and store the generated to the item information storage, the fourth identifiers identifying an item included in the communication history information (Kim [0076: Describes history information as time periods.]; [0042: Storage is disclosed where first, second, third and fourth item are stored.]).

As per [Claim 3], rejection for claim 2 is incorporated and further Kim discloses 
The communication information generating apparatus according to claim 2, wherein
in the item information, an apparatus identifier identifying an apparatus that transmits information in the communication, a timing when the communication is executed, and a communication amount transmitted/received in the communication are associated with each other (Kim [0044-0045: describes resource information that is transmitted. And, 0062 describes various metrics including timing of communication.]).

As per [Claim 4], rejection for claim 2 is incorporated and further Kim discloses 
The communication information generating apparatus according to claim 2, wherein
in the item information, an identifier identifying an information processing apparatus used in the communication, a timing when the communication is executed, and a communication amount transmitted/received in the communication are associated with each other (Kim [0044-0045: describes resource information that is transmitted. And, 0062 describes various metrics including timing of communication.]).

As per [Claim 5], rejection for claim 2 is incorporated and further Kim discloses
The communication information generating apparatus according to claim 2, wherein
in the item information, a port identifier identifying a port used in the communication, a timing when the communication is executed, and a communication amount transmitted/received in the communication are associated with each other (Kim [0044-0045: describes resource information that is transmitted. And, 0062 describes various metrics including timing of communication.])

As per [Claim 6], rejection for claim 2 is incorporated and further Kim discloses 
The communication information generating apparatus according to, claim 2, further comprising:
the processor is configured to execute the instructions to:
control, when the first identifier, the second identifier, the third identifier and display mode information in displaying the extracted information are associated with each other in the item information, a displaying apparatus to display the received data in accordance with the display mode information associated with the first identifier and the second identifier in the item information (Kim [See figure 2 where various metrics are displayed. Also see paras. 62-63 shows additional metrics being shown.]); wherein
when the certain processing procedure, the fourth identifier, and certain display mode information are received, the item information generator generates the item information where the first identifier, the second identifier, the fourth identifier, and the received certain display mode information are associated with each other (Kim [See fig.2, 0062-0063, 0129: Illustrates display of items that are associated with each other.]; [0053 standardization is described relating to one type of display mode.]).

Claim 8 is the computer program product claims corresponding to method claim 1.  Kim discloses a method (¶ [Claim 16]) for executing the apparatus of claim 1.  Thus, claim 8 is rejected under the same rationale set forth in connection the rejections of claim 1.

Claims 9-10 are the non-transitory recording medium claims corresponding to method claims 1-2, respectively.  Kim discloses a non-transitory recording medium (¶ [0133]) for executing the apparatus of claims 1-2.  Thus, claims 9-10 are rejected under the same rationale set forth in connection the rejections of claims 1-2, respectively.

PRIOR ART OF RECORD NOT USED
JP2009212910A – Teaches receiving use charge information for billing purposes with related information received from sensing device.
	Wolf et al. (US 20210012868) – Describes use of historical data relating to procedures using identifiers.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8166.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Taelor Kim
Primary Patent Examiner
Art Unit 2156
Dated: 6/4/2021
/TAELOR KIM/
Primary Examiner, Art Unit 2156